Title: To Benjamin Franklin from James Parker, 10 October 1765
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Woodbridge, October 10. 1765
About a Fortnight ago, I wrote you by the Packet in Answer to yours of July 14: Since which this Packet arrived, by whom I had not the Pleasure of one Word: I therein told you, I had gone down to Mr. Foxcroft to Philadelphia, by his Order, to consult about the Table of Rates for the Post-Office, which he expected to receive a Copy of from you, but not having it, we set about one, of which I have printed a Number as per the One inclosed: But it happened to be so large, that no Press in these Parts of the World would take it, so I was obliged to do a small Piece of it by itself and paste upon the Sheet, as you will see: I think it has been as hard a Job as ever I encounter’d in the Printing Business and as I was also press’d in Point of Time, the Difficulty was the greater. I would have lessen’d it, by leaving out such Places as no Offices were established at, but Mr. Foxcroft had set off for the Eastern Shore of Maryland to establish some Offices there, so I was obliged to proceed: I endeavoured to be as correct in it as possible, seeing the Postage is now ascertained by Miles and not by Places, and those Miles only in general computed and not measured tho’ the new Act of Parliament orders them to be measured: If this should be put in Execution, I have the Perambulator or Wheel that was Capt. Jenkins’s and I would measure them as reasonably as any Body would.
By a Vessel from New York to Liverpool, I sent a Letter to you, with the last State of Accounts between you and Mr. Hall, which I hope will have come to your Hands: Being called to different Businesses on account of the present Situation of Affairs, I have neither had Time to proceed with the Accounts not finish Samuel Smith’s History: But I think assoon as I have supplied the several Offices with these Tables, about half of which I have yet to rule and send, I shall proceed with the History, and then not having even the Prospect of much other Business, I shall stick by Mr. Hall, till all be done, as far as is possible for me to do.

If you have received the two above mentioned Letters, you will then have all that is needful from me: I therein tell you, I purpose to go to New-York in the Spring, pursuant to your Directions, even whether I should execute that Office of Land-Waiter or not, upon the Presumption you continue me in the present Station of the Post-Office. Mr. Holts Lease of my Tools, expires the first of May: so does the House I have there from the present Tenant, when I can get Possession again of both: I flatter myself I shall be permitted to stay till then; but if it should be thought absolutely necessary I should go sooner; I will go, and take a Room there this Winter, tho’ I cannot carry a Family so well along: The present Possessor of that Office, being greatly displeased with me, would not act but by a new Deputation from the Surveyor General, and I shall not endeavour to molest him till I cannot help it, that is till I go there in full. As you have doubtless Letters from all your Friends about all other Matters and Concerns of your own, any Accounts, I could give must of Course be not so perfect as theirs.
I don’t know whether Mr. Foxcroft be returned yet from Maryland if he is not, you will know by his not writing this Packet: for he will undoubtedly write to you, if he is returned.
As to publick Affairs, I ought not much to intermeddle. The Papers and Politicians give you those Accounts perhaps better than I can pretend: A black Cloud seems to hang over us; but whether it will blow past, or the Thunder break in upon us all, is what he alone, who guides it, can tell: But poor America is like to bleed, if the Storm blows not over: Nay, it appears to me, that there will be an End to all Government here, if it does not: for the People are all running Mad; and say it is as good to dye by the Sword as by the Famine; and unless some Stop be put at home, dreadful Work is like to ensue. May Heaven avert all those Appearance, and make me for this Time a false Prophet!
We all desire respectfully to be remembered to you, whilst I remain Your most obliged Servant
James Parker
 
Addressed: To / Benjamin Franklin Esqr / London
Endorsed: Parker
